 

 

JS 44 (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers ns required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Jane Doe Berlin Bd. of Education, Denis Parsons, and Brian Benigni

 

(b) County of Residence of First Listed Plaintiff Hartford County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, g, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

(c) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Patrick J. Sweeney, SWEENEY LAW FIRM, 77 Wall
Street Ste. 1-W, Madison, CT 06443; (203) 244-9522

 

 

 

 

 

 

 

  
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an "X" in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[3 1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Oi (J 1 Incorporated or Principal Place Oo 4 Os
of Business In This State
(a 2 U.S. Government CO 4 Diversity Citizen of Another State | 2 C] 2 Incorporated and Principal Place [zy 5 C 5
Defendant (Indicate Citizenship of Parties in Item ITI) of Business In Another State
Citizen or Subject of a (33 [7] 3 Foreign Nation Oe Ce
Foreign Country
IV. NATURE OF SUIT (lace an “x" in One Box Only) Click here for: Nature of Suit ce
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | ]625 Drug Related Seizure 422 Appeal 28 USC 158 4 375 False Claims Act
120 Manne ; 310 Airplane (J 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 i. 3729(a))
140 Negotiable Instrument Liability ([) 367 Health Care/ 400 State Reapportionment
180 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical iTS 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
= 151 Medicare Act |_] 330 Federal Employers’ Product Liability 830 Patent |_} 450 Commerce
152 Recovery of Defaulted Liability C 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans = 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
G 183 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR {_| 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
(_] 160 Stockholders’ Suits 355 Motor Vehicle - 371 Truth in Lending Act |] 485 Telephone Consumer
190 Other Contract Product Liability [_] 380 Other Personal |_]720 Labor/Management ___ SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 86] HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury [_] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
[| 362 Personal Injury - Product Liability &]751 Family and Medical 863 DIWC/DIWW (405(g)) |__ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation 865 RSI (405(g)) a 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S, Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General [_] 871 18S—Third Party H 899 Administrative Procedure
290 All Other Real Property |_] 445 Amer. w/Disabilitics -[__] 535 Death Penalty [____IMMIGRATION_| 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[_ | 540 Mandamus & Other 465 Other Immigration Hl 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
[x]! On ginal 2 Removed from fl 3. Remanded from oO 4 Reinstated or [~] 5 Transferred from fo 6 Multidistrict (8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
29 USC 2612, et seq, and 42 USC 1983

Brief description of cause:
unlawful retaliation for exercise of FMLA rights, selective enforcement violation of Equal Protection Clause, and related state law torts.

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VIL REQUESTED IN [7 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. TBD JURY DEMAND: [x]¥es [No
VILL RELATED CASE(S) fe aia
siructionys,
IF ANY or JUDGE DOCKET NUMBER
DATE STGNA OF TTORNEY OF RECOR
March 26, 2021 i
FOR OFFICE USE ONLY
RECEIPT # AMOUNT soohendul JUDGE MAG. JUDGE

 

 
JURY TRIAL DEMANDED

UNITED STATES DISTRICT COURT

 

DISTRICT OF CONNECTICUT
JANE DOE,
Plaintiff, Civil Action No.:
V.

BERLIN BOARD OF EDUCATION,
DENISE PARSONS, and BRIAN BENIGNI,
the individuals being named in their personal
and official capacities,

Defendants.

 

 

COMPLAINT

1. Plaintiff Jane Doe (“Ms. Doe”) brings this lawsuit against Defendants Berlin Board
of Education (“Board”), Denise Parsons (“Parsons”), and Brian Benigni (“Benigni”) (collectively,
“Defendants”), based upon their violations of Ms. Doe’s rights and liberties otherwise secured to
her by the Family Medical Leave Act, 29 U.S.C. § 2612, et seg. (“FMLA”), the Civil Rights Act,
42 U.S.C. § 1983 (“Section 1983”), the Fourteenth Amendment to the United States Constitution
(“Equal Protection Clause’’), and related constitutional, common, and statutory laws of the State
of Connecticut.

PRELIMINARY STATEMENT

2. This action is about the outrageous and illegal conduct of Defendant Board and its
officials in their scheme to retaliate against Plaintiff Ms. Doe for exercising her federally-secured
right to medical leave.

3. The conduct, itself, was a violation of the FMLA. The cover-up—which included
their selective enforcement of the FMLA against Ms. Doe—was an egregious denial of Ms. Doe’s

right to equal protection of the law.
4. More insidiously, Defendant Board’s conduct was part of its broader campaign to
send a message to similarly situated employees—with whom it knew Ms. Doe was meeting and
conferring—to discourage those employees from exercising their federally-secured rights. Those
employees, in turn, would be expected to pass the message along to other employees, and so forth.
Human resource experts call it the “grapevine effect.”

* * *

5. When Ms. Doe called Defendant Board to inquire about the status of her complete
and properly certified request for FMLA leave, Defendant Parsons—the Board’s Director of
Human Resources—personally dressed her down. As set forth more fully below, Defendant
Parsons verbally abused, mocked, and demeaned Ms. Doe, calling her a liar and a fraud.

6. Ms. Doe did not demur. She challenged Defendant Parsons’ very specific, very
untrue factual premise: that Ms. Doe had previously made an application for leave based upon
childcare needs, which the Board denied (“Childcare Pretext’”).

7. The Childcare Pretext was untrue.

8. Defendant Parsons specifically acknowledged her error, began to suggest that it
was immaterial, took a pregnant pause, then exploded:

I have over three hundred teachers. And I cannot have them thinking they

could go get letters like this' to not have to come back to work. I will not
be approving your leave.

See August 14, 2020 Episode, defined below at {] 99-126.

9. Thereafter, Defendants would not grant FMLA leave to Ms. Doe—despite her
proper medical certification—without requiring her, first, to submit to a mental health examination

by the Board’s own Doctor at the Institute of Living in Hartford (“Second Opinion Exam”’).

 

' Referring to Ms. Doe’s medical certification.
10. However, without a legitimate reason to doubt a medical certification, an employer
is not allowed to withhold FMLA rights by requiring submission to a Second Opinion Exam.

11. | Here, Defendant Parsons already announced Defendant Board’s very illegitimate
reason for challenging Ms. Doe’s otherwise proper medical certification (“I have over three
hundred teachers!’’), and acknowledged the falsity of the Childcare Pretext.

12. At or about this time, Defendant Parsons transitioned from an agenda of
discouraging Ms. Doe from exercising her FMLA rights—through verbal abuse and shame—to
retaliating against Ms. Doe for exercising those rights.

13. Simultaneously, Defendant Parsons was fearful about a flood of requests for leave
from her District Staff (“I have over three hundred teachers!”’).

14. Defendant Parsons already expressed her belief that, somehow, her response to Ms.
Doe’s request for leave would affect the rest of her District Staff's “thinking” about their own
ability to take leave (“I cannot have them thinking that they could go get letters like this to not
have to come back to work.”).

15. | Defendant Parsons believed that effective retaliation against Ms. Doe for exercising
her rights would discourage the rest of her District Staff from requesting leave in the first instance,
or pursuing it thereafter.

16. | Because Defendant Parsons had just learned two things about Ms. Doe, she

believed Ms. Doe would make a perfect target:

a. Ms. Doe was outspoken among her colleagues, having volunteered to
approach Defendant Parsons in the first instance, on their behalf, to
inquire about leave policy for several similarly situated District Staff
members; and

b. Ms. Doe’s request for medical leave was based upon her hidden mental
health condition (although Defendant Parsons did not know about—or
care about—the severity of the condition).
17. | Defendant Parsons hoped and expected that the story of how she treated Ms. Doe
could and would travel—through the “grapevine effect”—among the Griswold Staff and across
the District.

18. More deviously, Defendant Parsons thought that Ms. Doe’s “invisible disability”
could provide Defendants with ample cover for declining to grant her request for leave in the first
instance, which was otherwise complete and properly certified.

* * *

19. Horrified but resolved, Ms. Doe agreed to submit to a Second Opinion Exam.

20. The personal cost to Ms. Doe was tremendous. As consideration for her exercise of
her federal right, Ms. Doe was: (i) humiliated and demeaned; (11) denied the dignity of self-
managing her hidden health condition in private; and (iii) forced to submit to a mental health
examination in which, for the first time in her life, she had to involuntarily divulge her private and
personal history of her mental health condition and related traumas, going back to the age of twelve.

21. | Ms. Doe was under the impression that Defendants were (i) also acting in good
faith and (ii) within their legal rights to require a Second Opinion Exam.

22. Ms. Doe was wrong on both counts. At that time, Ms. Doe did not fully
comprehend, the depth and degree of Defendant Parsons’ personal animus, malice, and/or
disregard for her rights, which would only be revealed the following week, at the Second Opinion
Exam.

23. At the Second Opinion Exam, as the first order of business, the Board’s Doctor
stated that Ms. Doe was “on his couch” that day because she had made a request for leave based

on childcare, which request was denied.
24. Ms. Doe was stunned. It was the Childcare Pretext, the false pretext that Defendant
Parsons uttered during the August 14, 2020 Episode, only to be immediately and forcefully refuted.

25. Defendant Parsons had acknowledged that she was wrong, admitting that Ms. Doe,
in fact, did not request childcare leave. But the lie had survived and taken on a life of its own.

26. Ifthe Childcare Pretext was the product of a good faith misunderstanding on August
14, 2020 (which is not conceded here), two weeks later, at the Second Opinion Exam, it had
transmogrified into an expedient, unvarnished, and hurtful lie.

27. The false Childcare Pretext also conclusively establishes Defendants’ bad-faith,
malice, and ill-will towards Ms. Doe and/or their reckless disregard for her rights.

28. Ms. Doe suffered and continues to suffer from severe mental, psychic, and
emotional distress and trauma as a result of Defendants’ conduct described herein, as well as
economic damages.

JURISDICTION AND VENUE

29. This Court has jurisdiction over the causes herein pursuant to 28 U.S.C. § 1331
(“Federal question’’), 28. U.S.C. § 1343 (“Civil rights and elective franchise”), and 28. U.S.C. §
1367 (“Supplemental jurisdiction”). The claims on which original jurisdiction is based (FMLA,
Section 1983, and the Equal Protection Clause) predominate over the state law claims (common
law, statutory and, constitutional torts) which form part of the same case or controversy, but which
are neither novel, nor complex.

30. Venue is proper because Ms. Doe is a citizen of Connecticut.

PARTIES
31. Plaintiff Jane Doe is a natural person and a resident of Rocky Hill, Connecticut.

She commences this action with a pseudonym, consistent with decisional law permitting a party
to proceed as such, where, among other things, (i) the subject matter is highly sensitive and of a
personal nature and (ii) at the crux of the claim, as here, is the forced disclosure of said matter.

See Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185 (2d Cir. 2008) and Sealed Declaration

 

of Jane Doe in Support of Motion to Proceed with Pseudonym, sworn to March 26, 2021 (“Sealed
Doe Declaration”), and on file herein with the Clerk of Court.

32. | Defendant Berlin Board of Education (“Board’’) is an administrative agency of the
Town of Berlin, Connecticut, a political subdivision of the State of Connecticut, and a public
agency subject to the FMLA. Its business address is 238 Kensington Road, Berlin, Connecticut.

33. Denise Parsons is a natural person, having a business address at 238 Kensington
Road, Berlin, Connecticut. Defendant Parsons is the Board’s Director of Human Resources. She
is being sued here both in her official capacity and her individual capacity.

34. Brian Benigni is a natural person, having a business address at 238 Kensington
Road, Berlin, Connecticut. Defendant Benigni is the Board’s Superintendent of Schools. He is
being sued here both in his official capacity and his individual capacity.

35. For all purposes alleged herein, each of the individual defendants was acting under
color of law and therefore considered a state actor for purposes of 42 U.S.C. § 1983.

BACKGROUND

36. Plaintiff Jane Doe grew up in Windsor, Connecticut.

37. After graduating from Windsor High School, Ms. Doe attended Central
Connecticut State University (“C.C.S.U.).

38. In 2013, Ms. Doe graduated from C.C.S.U. with a Bachelor of Science degree in

Education.
39. Beginning in August 2013, and continuing up to the events alleged herein, Ms. Doe
was employed by Defendant Berlin Board of Education as a classroom teacher at the Mary E.
Griswold Elementary School (“Griswold Elementary”), one of five schools in the Town of Berlin’s
school district (“District”), which is co-extensive with the town, itself.

40. During her seven (7) years of dedicated service to Griswold Elementary and the
District, Ms. Doe garnered the praise of her students, parents, colleagues, and supervisors.

41. For Ms. Doe, her biggest achievement was the trust she had worked so hard to earn
and to keep, the trust of her employer, her colleagues, and the public trust: she was responsible for
the health, safety, and well-being of dozens of the Town of Berlin’s minor children on any given
day. It was her dream job.

42. She excelled at her job and was known throughout Griswold Elementary and the
District for her outspoken participation and leadership in promoting the core values of the school.
Recently she and her students received District-wide recognition for an anti-bullying program she
developed at Griswold Elementary.

43. She did so while pursuing a master’s degree in special education at the University
of Hartford and raising her own elementary school-age daughter who attended public school in her

home district.

44. Ms. Doe also did all of the foregoing while successfully and privately managing a
hidden mental health condition, with which she was diagnosed over twenty (20) years ago.

45. Ms. Doe never claimed disability or requested accommodation for her condition.

46. In fact, to the best of Ms. Doe’s knowledge, no employer—indeed, no one outside

her close group of confidants—knew about her condition. Ms. Doe is a proud and private person.
47. In this instance, the FMLA should have provided her the right to medical leave in
order to permit her the dignity of self-managing her condition—without accommodations—and to
do so in private.

48. After the incidents alleged herein—the animus and evident mishandling and illegal
disclosure of confidential medical information—Ms. Doe is even more resolved to (re)claim the
right that should have been secured to her by the FMLA:

The right to self-manage her own medical condition, without unnecessary,
illegitimate, and/or retaliatory invasion of her privacy by her employer.

49. Ms. Doe’s attendance record during the entirety of her Board employment was well
within normal parameters under the District’s leave of absence policy (“District Leave Policy”).

TUESDAY JULY 29, 2020
MEETING OF GRISWOLD ELEMENTARY STAFF AND ADMINISTRATORS

50. The Board had not yet announced its plan for re-opening in August 2020, in light
of the ongoing health concerns associated with the coronavirus.

51. The State of Connecticut announced that each of its 166 local school districts would
make its own respective decision regarding re-opening, whether it be with “tn-person instruction,”
“remote instruction,” or some hybrid thereof.

52. The District’s Superintendent of Schools, Defendant Benigni, was preparing to take

a vacation.

53. On July 29, 2020, Ms. Doe attended a meeting of Griswold Elementary certified
teacher staff (“Griswold Staff’) and administrative staff (“Administrators”) to discuss the
District’s proposed plans for re-opening. There were no meetings, at that time, of certified teacher

staff for the entire District (“District Staff’).
54. During and/or appurtenant to the July 29, 2020 meeting, Ms. Doe and a number of
other Griswold Staff identified themselves as classroom teachers (i) who resided outside the
District (11) were the primary caregiver for elementary-age child(ren) (iii) who attended school in
their respective home districts (“Non-Resident Teacher/Caregivers”’).

55. | The Non-Resident Teacher/Caregivers shared questions and concerns about the
possibility that (i) the District and/or Griswold Elementary would re-open for “in-person
instruction,” and (ii) their home school districts would not re-open for “in-person instruction.” In
that case, those individuals would need to be at home to care for their child(ren) and would
necessarily not be able to perform the duties of their jobs for the Board, if those duties included
“in-person instruction.”

56. | The Non-Resident Teacher/Caregivers were concerned about the Board’s treatment
of such absences under the District Leave Policy, FMLA, and/or other leave benefits that may be
provided on an emergency basis. This was not a concern for Griswold Staff (or District Staff) who
resided in the District or were not a primary caregiver for a young child. Otherwise, all District
Staff were reasonably similarly situated for most purposes herein.

57. Ms. Doe volunteered to speak with the Board’s Human Resources Department
about the Non-Resident Teacher/Caregivers’ concerns, and report back.

WEDNESDAY JULY 30, 2020
INQUIRY ABOUT DISTRICT LEAVE POLICY/FMLA

58. On July 30, 2020, Ms. Doe called the Board’s Human Resources Department and
spoke with Defendant Parsons, the Director of Human Resources for the entire District.
59. | Among other things, Ms. Doe expressed the concerns of her and the other Non-

Resident Teacher/Caregivers.
60. Among other things, Ms. Doe asked how the Board would consider any absence
necessitated by their child(ren) attending school in one of their home school districts that would
require “remote instruction,” instead of the “in-person instruction.”

61. Defendant Parsons knew that Ms. Doe made her inquiry on July 30, 2020 for
herself, and on behalf of other similarly situated individuals, because (i) Ms. Doe told her as much
during the course of the conversation and (ii) Ms. Doe repeatedly used the pronouns “we” and
“our” throughout the conversation.

62. | Defendant Parsons must have understood Ms. Doe’s putative constituents to have
been the Non-Resident Teacher/Caregivers, the Griswold Staff, and/or the District Staff and
known that Ms. Doe would be attending the union meeting of the Griswold Staff that afternoon.

63. At that time, Defendant Parsons did not know about Ms. Doe’s hidden mental
health condition.

64. Defendant Parsons acknowledged the Non-Resident Teacher/Caregiver
questions/issues and indicated that, with new information being received on a daily basis, she was
unable to provide an answer at the time.

65. | Defendant Parsons indicated that she would respond with an answer at a later time.
Defendant Parsons did not respond later, or at any time.

* * *

66. On that day, July 30, 2020, Ms. Doe assuredly did not make any request for leave
of absence, for any reason whatsoever.

67. | Defendant Parsons knew that Ms. Doe did not make any request for leave on July

30, 2020.

10
68. Thereafter, non-party Jane Doe No. 2, another Non-Resident Teacher/Caregiver,
contacted Defendant Parsons and expressed the same concerns Ms. Doe had expressed on their
behalf.

69. Defendant Parsons acknowledged Jane Doe No. 2’s concerns and advised her that
another Non-Resident Teacher/Caregiver had also contacted her about the same concerns.

70. Defendant Parsons stated to Jane Doe No. 2 that she knew that many similarly
situated employees shared the same concerns and that she was “making a list” of those people.

FRIDAY AUGUST 7, 2020
REQUEST FOR FMLA LEAVE

71. OnFriday August 7, 2020 at 12:12 PM, Ms. Doe emailed Defendant Parsons stating
that she needed to know what to do in order to take leave under the FMLA. Ms. Doe advised, at
that time, that the leave would be for “personal medical reasons.” (“Request for Leave”).

72. | OnSunday August 9, 2020, Defendant Parsons responded to Ms. Doe, adding non-
party Nicole Damiata to the email chain, advising that she managed requests for FMLA leave, and
indicating that she would provide Ms. Doe the requested information.

73. | Monday morning, Ms. Damiata emailed Ms. Doe and inquired about (i) the reason
for the Request for Leave, (ii) the start date of the requested leave, and (iii) the end date of the
requested leave.

74. Ms. Doe immediately answered (for the second time) that the reason for the leave
would be “medical reasons,” and further, that the duration would be from August through October
with the expected return being the first week of November.

75. Ms. Damiata responded by sending Ms. Doe a blank FMLA medical certification

form (WH-380-E) to be completed, certified as necessary, and returned.

11
76. Ms. Damiata further stated, once the Board received the medical certification, they
would review the Request for Leave and advise Ms. Doe whether it was approved.

77. Ms. Damiata did not provide Ms. Doe with any other written material at that point,
nor did she orally advise Ms. Doe of her rights under the FMLA.

78. For her part, over the course of the next week, Ms. Doe inquired repeatedly about
her rights and obligations under the FMLA.

WEDNESDAY AUGUST 12, 2020
RETURN OF THE MEDICAL CERTIFICATION

 

79. On Wednesday, August 12, 2020, Ms. Doe returned the completed medical
certification to Ms. Damiata. Annexed hereto as Exhibit A is a true and correct copy of Ms. Doe’s
medical certification in support of her Request for Leave (“Medical Certification’), redacted.

80. That evening, after 9:30 PM, Ms. Damiata forwarded the Medical Certification to
Defendant Parsons.

81. For her boss, Ms. Damiata’s cover email summarized the certified health condition
described in the Medical Certification with her own one-word, diminutive: “anxiety.” She then
invited Defendant Parsons to comment.

82. | Defendant Parsons was also working late hours that week, with school scheduled
to reopen in a little more than two weeks (and with both Ms. Damiata and Defendant Benigni on
vacation).

83. | Defendant Parsons and Ms. Damiata had already flagged Ms. Doe’s then-pending
Request for Leave as a potentially big problem for their staffing objectives.

84. | Defendant Parsons responded that evening to Ms. Damiata and/or communicated

with other interested parties about the matter.

12
85. | The record of any such correspondence has been withheld or destroyed. See infra.,
at J] 236-44; Fifth Cause of Action (“Intentional Spoliation of Evidence”), seeking monetary
damage under Connecticut common law.

THURSDAY AUGUST 13, 2020

86. Shortly after 9:00 A.M. on Thursday August 13, 2020, Defendant Parsons received
a call from Ms. Jane Doe No. 3.

87. | Ms. Doe No. 3 was also a member of the Griswold Staff and a Non-Resident
Teacher/Caregiver who was, or believed that she may have been, eligible for FMLA leave.

88. | Ms. Doe No. 3 spoke to Defendant Parsons and asked for information about and/or
requested leave of absence for childcare purposes.

89. Ms. Doe No. 3 then called Ms. Damiata and requested FMLA paper work.

90. Defendant Parsons reported the foregoing in an email to non-party David Kitzman,
principal of Griswold Elementary and Plaintiff Jane Doe’s direct supervisor (“Principal Kitzman”),
who was also the direct supervisor of non-party Jane Doe No. 3.”

91. In that email, Defendant Parsons noted to Principal Kitzman that non-party Jane
Doe No. 3 also made a request for FMLA leave “for a personal medical condition... same request

as [Plaintiff Jane Doe].”

92. During the pendency of Ms. Doe’s properly-certified Request for Leave, Defendant

Parsons became aware of, and anticipated, other teacher requests for leave (FMLA and otherwise).

 

? Defendant Board produced the Parsons-Kitzman August 13, 2020 Email Exchange as part of Plaintiff Jane Doe’s
“personnel records,” in response to a Freedom of Information Act (“FOIA”) request, discussed below. The email
concerns Plaintiff Jane Doe and also references without redaction another member of Griswold Staff who “requested
the FMLA paper work from Nicole [Damiata] for a personal medical condition (same request as [Plaintiff Jane Doe]).”
The presence of this unredacted document regarding non-party Jane Doe No. 3 in Plaintiff Jane Doe’s “personnel
records,” in part, is the basis for the injunctive relief requested herein.

13
93. Defendant Parsons became deeply concerned that requests for leave (under the
FMLA and/or otherwise) would threaten her staffing objectives for school re-opening, scheduled
to occur in less than three weeks.

94. That evening, there was a meeting of the Administrative Counsel which is
comprised of the Superintendent of Schools (Defendant Benigni), the Director of Human
Resources (Defendant Parsons), and the District’s five school principals.

95. Prior to the meeting, Defendant Parsons and Ms. Damiata approached the Board’s
attorney to express their concerns about Plaintiff Jane Doe and their conviction that she should be
made to submit to a Second Opinion Exam.

96. The Board’s attorney provided some counsel, but indicated that he would have to
do some research and get back to them.

97. Upon information and belief, thereafter, Defendant Parsons addressed the
Administrative Counsel with her concerns about District Staff requesting leaves of absence, and
staffing concerns for each of the schools in the District, advising them as to her various plans and
strategies for ensuring appropriate staffing levels.

98. | Upon information and belief, Defendant Parsons reported to the Administrative
Counsel on, among other things, her personal, growing concern about requests for leave from
District Staff.

FRIDAY AUGUST 14, 2020
99. On Friday August 14, 2020, it had been one week (and five business days) since

Ms. Doe made her Request for Leave for personal medical reasons.

14
100. In that time, the Board posted a job listing for a long-term substitute (“LTS”) for
Ms. Doe’s classroom, yet Ms. Doe had not received a response to the Request for Leave or any
written information from the Board advising her of her rights under the FMLA.

101. The Board also posted a job listing for an LTS for another classroom at Griswold
Elementary for the same grade-level as Ms. Doe’s class.

* * *

102. Ms. Doe was physically at Griswold Elementary, unpacking her classroom and
intending to speak with her direct supervisor Principal Kitzman in person to discuss her anticipated
absence.

103. Ms. Doe called Defendant Parsons, who answered the phone. She and Ms. Doe
spoke.

104. Given her reasonable fear of contempt and derision for seeking medical leave, Ms.
Doe was actually relieved to be speaking with the Director of Human Resources, herself.

105. Ms. Doe noted the public listing for her job, asked Ms. Parsons about the status of
her Request for Leave, and asked if there was anything more that they needed from her to make a
decision on her Request for Leave.

106. Defendant Parsons stated that she did not believe that the Medical Certification was
legitimate.

107. Defendant Parsons stated that she did not believe that Ms. Doe had the medical
condition identified on the Medical Certification.

108. Yet, Defendant Parsons had no legitimate reason to doubt the Medical Certification.

109. Ms. Doe protested that Defendant Parsons did not have the right to question her

mental health condition and diagnosis. If Ms. Doe had an obvious and/or unmanaged medical

15
condition temporarily preventing her from performing her job, Defendant would not have been so
callous and quick to doubt the validity of the certification.? Ms. Doe was stunned.

110. Defendant Parsons knew or should have known that Ms. Doe, at or around that
moment, was experiencing a debilitating panic episode as identified on the Medical Certification.

THE FALSE CHILDCARE PRETEXT

 

111. Defendant stated that she thought Ms. Doe contrived her request and the condition
on which it was based only after requesting the same leave for childcare purposes, and being
denied.

112. Ms. Doe could not believe what she was hearing. She never made a request for
childcare leave and was denied; she only called to inquire about all of the leave options for her and
a group of similarly situated teachers.

113. She challenged Defendant Parsons, who quickly corrected herself, and admitted
that Ms. Doe had not requested childcare leave.

“TI have over three hundred teachers!”

114. Defendant Parsons continued, yelling now and employing a _ tone
implying/suggesting personal pique:

I have over three hundred teachers. And I cannot have them thinking they
could go get letters like this, to not have to come back to work. I
[personally] will not be approving your leave. And I will be sending it to

[Defendant Benigni] for his review upon his return from vacation.

115. Ms. Doe was still speechless, traumatized.

 

3 If Bartleby the Scrivener appeared at the office with casts on both hands and a facially unimpeachable medical
certification from his doctor stating that he could not be a scribe for 8 weeks, his employer might still have “reason to
doubt” the certification, e.g., Bartleby’s personal history of passively declining to work (“I would prefer not to.”).
Even then, a reasonable employer—acting in good faith—would avail itself of its options within the strict regulatory
proscriptions for clarification and authentication. Here, Ms. Doe had no history which could suggest she ever tried to
avoid work; in fact, she sought out work and volunteered routinely. And the Board never sought out
Clarification/Authentication.

16
116. Two days earlier, Ms. Doe had revealed to Defendants—in strict confidence—a
long-standing hidden mental health condition.

117. Now, the Director of Human Resources was threatening to disclose Ms. Doe’s
confidential matters to the Superintendent of Schools and, most horrifyingly, to Ms. Doe’s peers
and colleagues (“Disclosure Threats”) as some kind of warning to them.

* * *

118. Prior to making her Request for Leave, Ms. Doe had several fears and reservations
about revealing her hidden mental health condition, three of which were as follows.

119. First, Ms. Doe reasonably feared disbelief, contempt, and derision, but assured
herself that she would be protected from such conduct by any one of the following:

a. federal and state labor laws;
b. federal and state medical privacy laws;

c. the rights of privacy and fundamental fairness (due process) she
understood to be secured by the federal and state constitutions; and

d. standards of common decency in a civilized society, and in a public
elementary school.

120. Ms. Doe’s fear of disbelief, contempt, and derision came to pass in unexpectedly
dramatic fashion, as Defendant Parsons recklessly violated Ms. Doe’s rights under those laws and
standards of public decency, in order that they not interfere with her own staffing objectives.

121. Second, Ms. Doe reasonably feared disclosure and stigmatization.

122. Defendant Parsons certainly stoked that fear with her Disclosure Threats.

123. Third, Ms. Doe reasonably feared that the disclosure to her employer of her hidden
condition—which she had self-managed and kept completely private—would deprive her of the

dignity of self-managing her condition in the future without the need for accommodations.

17
124. The only employer “accommodation” Ms. Doe needed in August 2020 was the
ability to exercise her FMLA right to medical leave, unimpeded.

125. Failure of that “accommodation,” as it actually happened, means that Ms. Doe may
still be unable, at least in this particular school district, to continue in her trust capacity without
actual accommodations being foisted upon her.

126. Yet, Ms. Doe proceeded in good faith, stating to Defendant Parsons that she would
do whatever needed to be done, and disclose her whole personal history to whomever needed to
hear it, because she needed this medical leave.

* * *

127. The foregoing is hereinafter referenced as the “August 14, 2020 Episode.”

128. Similarly situated individuals of ordinary resolve would not have pursued their
federal rights after experiencing the August 14, 2020 Episode, as Ms. Doe did.

129. Indeed, based on Defendant Parsons’ own admission, her actual and very specific
intent was to discourage other employees from also requesting leave.

* * *

130. Following the August 14, 2020 Episode, Ms. Doe contacted the President of the
Berlin Education Association (“BEA President”), to report the incident and seek advice.

131. Ms. Doe tried to speak with Principal Kitzman, but was unable meet with him at
that time and left building.

132. Ms. Doe sought out and received medical treatment.

133. Ms. Doe sought out and engaged legal counsel.

134. Otherwise, Ms. Doe spent the next several days uncontrollably sobbing and unable

to care for herself or her family.

18
135. For Defendant Parsons’ part, she followed the August 14, 2020 Episode:

a. unsuccessfully trying to reach Defendant Board’s Attorney; and

b. drafting, revising and sending an email to Defendant Benigni and non-
party Nicole Damiata to fabricate a record of the incident (“August 14,
2020 File Memo”).

136. Even in her own sanitized and self-serving report to her boss describing the August
14, 2020 Episode, Defendant Parsons makes several key statements against interest.

137. Defendant Parsons boasts to her boss that she is being hypervigilant about FMLA
fraud and/or abuse, and reports that she told Ms. Doe that her personal disbelief of the Medical
Certification was part of her hypervigilance.

138. Defendant Parsons even acknowledges yelling at Ms. Doe about her other teachers
(350) who might want to request FMLA leave:

I interrupted [Ms. Doe] abruptly, raised my voice slightly and told her that
she had to realize that we are dealing with 350 teachers who are nervous
about returning to school. I told her I needed to be extremely cautious as
we move forward with FMLA leaves to make sure... the requests comply
with the law

139. As such, Defendant Parsons confesses that she considered Ms. Doe’s Request for
Leave as just one request among a potential 350 “FMLA leaves,” while also belittling Ms. Doe’s
properly-certified medical condition as “being nervous about returning to school.”

140. Notably, Defendant Parsons also told Defendant Benigni that she knew Ms. Doe
did not, in fact, request leave for childcare when Ms. Doe called only to inquire about leave policy.

141. Defendant Parsons concludes her report to her own boss, fittingly, with a complaint
about Ms. Doe and her alleged interference with her own staffing objectives.

142. Defendant Parsons complained that—when Ms. Doe tried to meet with Principal

Kitzman to complain about her (Defendant Parsons)—she was interfering with Principal

Kitzman’s ability to interview Ms. Doe’s replacement (in the event her leave was granted).

19
143. In actual fact, Ms. Doe had tried to speak with Principal Kitzman, after being
dressed down and humiliated by Defendant Parsons, but was not able to do so at any length.

144. Principal Kitzman’s telephone call to Defendant Parsons thereafter was motivated
by his concern for Ms. Doe’s health and safety and to inquire what Defendant Parsons and/or Ms.
Damiata had done to Ms. Doe put her the evident state of shock, horror, and trauma that he had
just personally witnessed.

145. Principal Kitzman did not call Defendant Parsons, as she suggests, to complain
about Ms. Doe interrupting his efforts to assist Defendant Parsons in her staffing objectives.

* * *

146. Defendant Parsons false written statement to the Superintendent of Schools, which
statement she knew to be untrue, could serve no other purpose than to mislead the Superintendent
in his official duties which, as of that moment, would include giving Defendant Parsons, herself,
the executive discretion to require Ms. Doe to undergo a Second Opinion Exam.

REQUIREMENT OF SECOND OPINION MENTAL HEALTH EXAM

147. On Monday, Defendant Benigni returned from vacation.

148. Defendant Parsons spoke with Defendant Benigni about the following:

a. the August 14, 2020 Episode;
b. her belief that Ms. Doe should be subject to a Second Opinion Exam;

c. at least one other Non-Resident Teacher/Caregiving making a similar
and/or substantially identical request for leave as Ms. Doe;

d. Defendant Parsons’ fear about additional requests for leave will be made
by District Staff, or any identifiable subset of the District Staff (e.g.,
Non-Resident Teacher/Caregivers).

149. On Tuesday, Defendant Benigni also spoke with the BEA President, who routinely
liaises between District Staff, on one hand, and District administrators and policymakers, on the

other, about all manner of workplace issues and complaints.

20
150. That day, the BEA President spoke with Defendant Benigni about a variety of
matters, including the concerns of the Non-Resident Teacher/Caregivers.

151. In particular, the BEA President protested the treatment of Ms. Doe during the
August 14, 2020 Episode, and was threatening legal action by her association if the matter was not
rectified.

152. In evident acknowledgment of the impropriety of Defendant Parsons’ conduct,
Defendant Benigni interrupted the BEA President’s “rant” (as she, herself, described it) and stated
that Defendants would grant Ms. Doe’s Request for Leave, but only if she submitted to a
psychological examination by the District’s doctor.

153. Defendant Benigni knew—as he was speaking with the BEA President—that Ms.

Doe did not request childcare leave.

* * *

154. Defendants invoked U.S. Department of Labor (“DOL”) regulation for an
employer-mandated second opinion exam: “[an employer] who has reason to doubt the validity of
a medical certification may require the employee to obtain a second opinion at the employer’s
expense.” (29 CFR § 825.307(b)) (“Second Opinion Provision’’).

155. The Second Opinion Provision is a known mechanism by which employers manage
employees’ use of FMLA leave time, to which employees may otherwise be entitled as a matter

of federal statutory right.‘

 

“ Matrix Absence Management, a Member of the Tokio Marine Group, publishes a blog called Adventures in
Absence Management, wherein it advocated as follows:
Strategic use of the 2nd opinion process is a good investment for employers. The advantages we have seen
include the “grapevine effect” in the workplace, organically increasing employee awareness that you are
managing leave usage. This increased awareness can often result in reduced frequency and duration of
employee leaves.

hitps://matrix-radar.com/blogs/2019/07/fmla-2nd-and-3rd-opinion-process-a-powerful-tool-to-manage-intermittent-
fila (last visited: March 12, 2021)

21
156. This “strategic use” of the Second Opinion Provision is per se unconstitutional in
a public employment context and/or is constitutionally suspect when exercised in such close
proximity to employees’ constitutional rights (privacy, speech, assembly, equal protection).

157. The DOL’s Second Opinion Provision also directs that the subject employee shall
be “provisionally entitled to the benefits of the [FMLA],” which permits offending employers—
such as Defendant Board—to seek putative “safe harbor” for their decision to invoke the Second
Opinion Provision. (“Second Provision Safe Harbor’).

158. That is, if the forced Second Opinion Exam does not confirm an employee’s need
for leave as requested, the Board may deny the leave based upon the facially legitimate results of
the Second Opinion Exam (“Second Opinion Results”).

159. However, if the Second Opinion Results confirm the conclusions on the medical
certification, then that employee’s provisional FMLA leave is transformed into actual FMLA
leave. At that point, with no technical denial of the employee’s right to leave under the FMLA,
the employer may claim that there was no (cognizable) violation of the FMLA because there was
no injury.

160. Defendant Parsons was well-aware of the Second Provision Safe Harbor.

161. Defendant Parsons was also conscious that her own wrongdoing—during the
August 14, 2020 Episode and otherwise—jeopardized Defendant Board’s legitimate use of the
Second Opinion Provision and the Second Opinion Safe Harbor.

162. Defendant Parsons knew that going forward with the Second Opinion Exam would
violate Ms. Doe’s federal right to medical leave, and did so anyway, because she thought she could

use the Second Provision Safe Harbor to escape detection. °

 

> Given the clear record of malice, limited discovery would be warranted to support a substantive due process
privacy claim based upon Ms. Doe’s forced submission to psychological examination, through a state actor’s fraud,

22
163. As early as August 18, 2020, Defendant Parsons exhibited consciousness of her
wrongdoing by taking steps to cover, conceal, and/or manage its impact, as needed to avoid

detection.

164. On August 18, 2020, Defendant Board officially made its decision to invoke the
Second Opinion Provision, and granted Ms. Doe provisional leave, subject to the results of the
Second Opinion Exam. (‘Second Opinion Decision”).

165. Thereafter, to effectuate the Second Opinion Decision, Defendant Parsons only
needed to (i) reserve an examination time with the Board’s Doctor and (ii) prepare the notification
to Ms. Doe.

166. However, before Defendant Parsons took any further steps to effectuate that
decision, she contacted Ms. Doe in an eleventh-hour effort to dissuade/discourage Ms. Doe from
pursuing FMLA leave. (“August 18, 2020 Request Not to Pursue Medical Leave”).

167. Defendant knew that, once the Board went forward with the Second Opinion
Exam—which was now just a ministerial act within her sole discretion—her fraud and deception
could be revealed.

168. Defendant Parsons believed that, if Ms. Doe could be persuaded to “voluntarily”
withdraw her request and accept some alternative to her medical leave rights, the fact of Defendant

Parsons’ own wrongdoing in procuring the Second Opinion Decision could stay hidden.

 

for a patently unconstitutional use of otherwise neutral federal laws, employing a patently false neutral pretext for
cover, and then claiming benefit of—even relying from the outset on—a construction of the FMLA with which they
can then claim no harm, no foul.

23
169. Ms. Doe declined Defendant Parsons’ overtures and asked (again) for the Board to
issue a decision. She advised Defendant Parsons of her worsening health condition and the
tremendous toll the Request to Leave process was taking on her and her family.

170. Thereafter, Defendants engaged Dr. John Bonetti, a forensic psychologist and the
associate director of the Forensic Consultation Service at the Institute of Living in Hartford
(“Board’s Doctor’) to conduct a Second Opinion Exam.

* * *

171. On Wednesday August 19, 2020 at 4:43 PM, Ms. Doe received an emailed

correspondence from Defendant Board, signed by Defendant Parsons, granting Ms. Doe

“provisional” leave, pending a medical examination:

 

On August 13, 2020, we received your most recent information from your healthcare provider to support
your need for FMLA leave due to your own serious health condition. We have reviewed the information
related to your need for leave under the FMLA along with your supporting documentation and have
decided that additional information is needed to determine if your leave request qualifies as FMLA leave.
‘AAs we make this determination, you are entitled to be on FMLA leave on a provisional basis, pending an
independent medical examination.

 

 

 

172. The letter did not identify “the information related to [Ms. Doe’s] need for leave
under the FMLA” on which the Board based its decision.

173. Nor did the letter identify what “additional information” the Board would need to
determine if Ms. Doe’s leave request qualifies as FMLA leave.

174. The letter did not identify any “reason” for the Board to “doubt the validity of [Ms.

Doe’s] medical certification.”
SECOND OPINION EXAM

175. The Second Opinion Exam, under the circumstances described herein, cost Ms. Doe

much more than the time and expense of submitting to the exam.

24
176. Ms. Doe was compelled by Defendant to share details of her personal history that
she has never shared with any other human being, except on an entirely voluntary basis. She
believed her federally-secured right to medical leave—and the corresponding right to self-manage
her health condition, otherwise, in private—depended on such disclosure.

177. The prospect of submitting to the Second Opinion Exam consumed Ms. Doe with
dread for seven days and sleepless nights.

178. The hours spent preparing materials, at the request of the Board Doctor were, in
themselves, excruciating exercises in trauma management.

179. Ms. Doe attempted get an earlier examination date from the Board’s Doctor, but
was unable.

180. Otherwise, she continued to seek out trauma therapists on her own, in addition to
her then current-therapist, and was resolved to do whatever was necessary to return to good health
and return to the classroom as quickly as possible.

* 2 2

181. On August 28, 2020, Ms. Doe drove to the Institute of Living and met with the
Board’s Doctor.

182. Ms. Doe sat on a couch and the Board’s Doctor sat behind his desk.

183. After a brief exchange of pleasantries, questions about safety-mask protocols, etc.,
Board’s Doctor started (looking at, and then up from, a document on his desk):

So, the reason for your visit today is, I received a request from the Berlin
Board of Education to conduct an independent evaluation [for FMLA

purposes]. The reason behind the request it indicated, you had made a
previous request for childcare leave and that was denied.

184. Ms. Doe sat in silence for ten seconds, stunned.

185. The false Childcare Pretext would not go away.

25
186. Ms. Doe could not comprehend why Defendant Parsons would go to these lengths
to hurt her.

187. Ms. Doe did not know what she had done to warrant Defendant Parsons’ ire and
animus.

188. Ms. Doe could only verbalize adamant denials and cries of disbelief. She became
highly agitated, blood rushing to her face, mildly hyper-ventilated and sobbing throughout the
balance of the ninety-minute session.

189. During that time, the Board’s Doctor took Ms. Doe through all of Ms. Doe’s
childhood trauma—extending back to the age of twelve—in order to determine if Ms. Doe was
“faking it,” as Defendant Parsons believed she was.

190. In this important respect, the second opinion mental health exam is fundamentally
different in nature than, say, a second opinion physical health exam to determine a line worker’s
range of motion.

191. After the Second Opinion Exam, Ms. Doe sat in her car in the parking lot of the
Institute of Living and broke down emotionally. She was utterly traumatized and scared.

192. And, for one and a half hours of being probed and made to revisit specific details

of childhood traumas, under the color of law and under completely false pretenses, the Defendants

 

reimbursed Ms. Doe $59.33, plus mileage.
THE FAIR INFERENCE FROM THE USE OF A FALSE PRETEXT
193. The use of the false Childcare Pretext in order to invoke the Second Opinion
Provision allows for, and demands, a number of more than plausible conclusions and inferences.
194. Chiefly, under these circumstances, the false pretext for the discretionary act of

requiring a Second Opinion Exam permits the inference that Defendants were dissembling to cover

26
up a discriminatory purpose. See Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 147
(2000).
THURSDAY SEPTEMBER 10, 2020

195. As of September 10, 2020, Ms. Doe did not yet know the results of the Second
Opinion Exam.

196. That day, Ms. Doe served Defendant Board with a Notice of Claim and Notice to
Preserve Evidence.

197. A Connecticut State Marshal delivered Ms. Doe’s Notice of Claim—not concealed,
wrapped, or covered—into the hands of Defendant Parsons, who accepted service on behalf of
Defendant Board.

198. Defendant Parsons read the Notice of Claim at that time.

199. The Notice of Claim set forth the circumstances of the outrageous treatment of Ms.
Doe related to her Request for Leave.

200. The Notice of Claim explicitly identified Defendant Parsons as Ms. Doe’s primary
abuser.

201. The Notice of Claim also identified the false Childcare Pretext as potentially very

significant source of liability for Defendant Board:

 

Nevertheless, under threat of adverse employment action, @aiggigmmggm submitted to the
additional examination. The session further illuminated the Board’s violation of law, bad faith
conduct, and use of a fabricated, ostensibly neutral pre-text to violate @igmgm’s nights. That is,
at the top of the session, Dr. Bonetti stated the putative reason the Board was requiring a second
opinion: because qa! made her Request for Leave only after her initial request for leave
based upon childcare needs was denied. That is just not true. Worse, fabricating a “reason to
doubt [its] validity” after the fact suggests an attempt to cover-up the mishandling of the Request
for Leave in the first instance. This conduct Is outrageous.

 

 

 

Notice of Claim (excerpt), served in-hand on September 10, 2020.

27
202. Defendant Parsons knew that she was the source and proponent of the false

Childcare Pretext.

203. That same day, Defendant Parsons received a written report from the Board’s
Doctor, dated September 9, 2020 (“Second Opinion Report’).

204. The Second Opinion Report completely vindicated Ms. Doe and offered additional
facts that bear upon the claims in issue.

205. Insum, the Second Opinion Report confirmed several salient facts:

a. that, contrary to Defendant Parsons’ stated belief, Ms. Doe did actually
suffer from the condition identified on her Medical Certification;

b. that Ms. Doe was not feigning symptoms for secondary gain; and

c. that Ms. Doe was not exaggerating her symptoms.

206. The Board would now be required to approve the Request for Leave, since the
Second Opinion Report did not materially differ from Ms. Doe’s Medical Certification.

207. Had there been a material difference, Defendants may have required Ms. Doe to
obtain a third opinion, at her expense.

208. The Second Opinion Report differed from Ms. Doe’s Medical Certification only in
the two following respects.

209. First, and most notably, in addition to confirming that FMLA leave was appropriate
under the circumstances, the Board’s Doctor suggested that Ms. Doe’s own medical provider had
under-estimated the severity of Ms. Doe’s condition. This was extraordinary.

210. Second, and more disturbingly, the Second Opinion Report differed from the

Medical Certification in its breadth and detail.

28
THE DISTURBING LEVEL OF DETAIL IN THE SECOND OPINION REPORT

211. The Second Opinion Report included numerous private and personal facts about
Ms. Doe that the law intended to remain private and confidential, under the circumstances.

212. Those private and personal facts are delivered directly into the hands of Ms. Doe’s
primary abuser, Defendant Parsons.

213. The FMLA, however, is supposed to limit the scope of a second opinion exam to
the information certified by the employee’s health care provider.

214. Elsewhere, the FMLA provides for the correspondingly limited scope of
information that a certification needs to contain:

e the date on which the serious health condition commenced;

e the probable duration of the condition;

e the appropriate medical facts within the knowledge of the health care
provider regarding the condition; and

e astatement that the employee is unable to perform the functions of the
position of the employee;

215. In turn, DOL Regulations make plain the extremely proscribed nature of an
employer’s right to information beyond the foregoing, directing that “[e]mployers may not ask
health care providers for additional information beyond that required by the certification form.”

216. Upon receiving the complete Medical Certification, DOL Regulations provided
very specific steps Defendant Board could have taken to clarify and/or to authenticate the
document and the information contained thereon (“Clarification/Authentication”), and what other
information the Board could have considered in determining Ms. Doe’s entitlement to FMLA-
protected leave. Seeking access to other information, at that stage, was prohibited.

217. If Defendant Board sought and/or needed Clarification/Authentication, federal

regulations would have permitted the Board to do any of the following:

29
a. Provide Ms. Doe’s health care provider with a copy of the Medical
Certification and request verification that the information contained on
the certification form was completed and/or authorized by the health
care provider who signed the document; no additional medical
information may be requested, or

b. Contact the health care provider to understand the handwriting on the
Medical Certification or to understand the meaning of a response; but
no questions may be asked for additional information beyond that
required by the certification form.

218. Defendant Board chose not to follow any of the permissible methods of addressing
any good faith questions it may have had about the Medical Certification.

219. For example, Defendant Parsons, through the appropriate personnel, could have
contacted Ms. Doe’s medical provider and sought clarification about the frequency of the “frequent
panic attacks” that she identified on the Medical Certificate.

220. Defendant Parsons did not seek such clarification.

221. Defendant Parsons, again through appropriate personnel, could have contacted Ms.
Doe’s medical provider and sought clarification about the meaning of the word “debilitating,” as
used to describe symptoms of the condition.

222. Defendant Parsons did not seek such clarification.

223. Rather, Defendant Parsons fraudulent obtained authority to invoke the Second
Opinion Provision, to give herself—as Ms. Doe’s employer and primary abuser—more access to
Ms. Doe’s intimate and private information than she would have had absent her fraud in
fabricating—and promoting—the false Childcare Pretext.

* * *
224. The level of historical detail about Ms. Doe’s personal trauma and mental

condition—including the specific prescription medication she has taken and is taking, and their

30
dosages—disclosed information well beyond what the FMLA intended employers to possess about
their employees under these circumstances.

225. Most notably, the medical certification does not require information about the
employee’s medical history or his or her specific regime of prescription medication, even if that
information may be related to the condition for which the employee is seeking leave.

226. A priori, an employer cannot access an employee’s medical history and drug
prescriptions through Clarification/Verification.

227. Here, by asserting a known false pretext to invoke the Second Opinion Provision,
Defendant Parsons effectively and fraudulently circumvented those proscriptions and gained
access to those matters and other severely private and sensitive information, e.g., that Ms. Doe:

a. had a “difficult developmental history”

b. beginning in her teens, she had to seek treatment from a psychiatrist

c. she received therapy and medication management through her teens and
20’s

d. after a hospitalization 20 years ago (2001), she was diagnosed with
panic disorder.

e. As part of her treatment, over those 20 years, she tried the following
medications: zoloft, effexor, paxil, xanax and pamelor.

f. Her current medication and dosage is 15 mg of Lexapro daily, which
was increased from 10 mg in July 2020.

g. She takes Vistaril for episodic management of panic attack symptoms.
228. While the foregoing information was obviously useful, and possibly essential, to

the Board’s Doctor in assessing Ms. Doe’s present condition, there_is no reason that this

 

information should be in the hands of Defendants. None.
229. Indeed, there are innumerable reasons why that information should not be in the
hands of Defendants, not the least of which is Defendants’ evident malice, ill-will, and recklessness

exhibited towards Ms. Doe.

31
230. More fundamentally, even in the absence of the demonstrably bad state actor, Ms.
Doe’s privacy certainly should not be invaded by the government—or by any private employer
with the government’s imprimatur—without some kind of compelling state interest.

FOIA REQUEST AND WITHHOLDING/DESTRUCTION OF DOCUMENTS

231. Defendant Parsons’ cover-up began with her August 14, 2020 File Memo,
continued with the August 18, 2020 Request to Withdrawal Leave Request, the Second Opinion
Exam, itself, and concluded with the sanitizing of Defendants’ records, which only came to light
on March 2, 2021 when Defendants finally provided (some) documents responding to Ms. Doe’s
FOIA request, dated December 7, 2020 (“FOIA Request”).

232. Defendant Board prompted Ms. Doe’s FOIA Request by explaining that its Second
Opinion Decision was based upon (1) Ms. Doe’s supporting documentation (i.e., her Medical
Certification) and (ii) “other information related to [her] need for leave under the FMLA.”

233. Ms. Doe’s FOIA Request sought access to (not copies of) the complete record of
her Request for Leave, which record should have provided some clues about such “other
information.”

234. However, Defendant Board stonewalled Ms. Doe’s due diligence efforts by
producing (nearly three months after the FOIA Request) only the following: (i) a very incomplete
copy of Ms. Doe’s “personnel records”; (11) a copy of the District Leave Policy; and (111) a copy of
the Board’s insurance policy. (“FOIA Response”).

235. The FOIA response was prepared by—or under the immediate direction and review

of—Defendant Parsons, who personally signed and vouched for the FOIA Response.

32
DOCUMENTS CONCERNING MS. DOE’S REQUEST FOR LEAVE
236. By way of example, Ms. Doe’s FOIA Request sought access to (not copies of) the
following category of documents:
Communications regarding [Jane Doe’s] August 2020 request for
temporary leave of employment (‘Request for Leave”), including internal
notes, texts messages, and correspondence, as well as non-privileged
communications with third-parties concerning that request. This request
also seeks voice and texts messages, which should have been preserved

following the Board’s receipt of a Notice of Claim on September 10, 2020
(see below).

For purpose of your internal record collection efforts, known custodians of
relevant records include the following individuals and/or their agents:

¢ Ms. Diane [sic] Parsons
¢ Mr. Brian Benigni; and
* Dr. John Bonetti (the Board’s medical professional)

237. Defendant Board’s FOIA Response enclosed copies of a few responsive
documents, but only those that were produced by virtue of being in, what Defendant Parsons called,
Ms. Doe’s “Personnel Records.”

238. Defendants’ FOIA Response failed to provide—or to explain the absence of—all
communications regarding Ms. Doe’s Request for Leave.

239. Such responsive documents would have necessarily included the letter from Ms.
Dori Antonetti, Esq. to the Board’s Doctor, dated August 21, 2020 (“Attorney-Expert Letter’’).

240. Ms. Doe only knows about the existence of the Attorney-Expert Letter because the
Board’s Doctor (1) expressly relied upon it his Second Opinion Report and (ii) was reading from
an unidentified document at the Second Opinion Exam.

241. Upon information and belief, the Attorney-Expert Letter was withheld or destroyed

by Defendant Parsons or at her direction.

33
242. Upon information and belief, the Attorney-Expert Letter would provide a
documentary link between the two most public showings of Defendants’ discriminatory scheme:

a. The August 14, 2020 Episode, wherein Defendant Parsons uttered to
Ms. Doe the false Childcare Pretext, but quickly disavowed it,

 

and
b. The August 28, 2020 Second Opinion Exam, wherein the Board’s
Doctor, apparently reading from a document, repeated to Ms. Doe the
Childcare Pretext, and later disclosed in his report that he had reviewed
the Attorney-Expert Letter.

243. Defendant Parsons had good reason to feel threatened by the disclosure (and
existence) of the Attorney-Expert Letter—or any other such document—that would help connect
the dots between her and the statement of the Board’s Doctor, on August 28, 2020.

244. If Defendant Parsons is identified in some of the requested communications as the
source and/or propagator of the Childcare Pretext, then it would provide documentary evidence
that she should be personally liable for the legal damages resulting therefrom.

DOCUMENTS CONCERNING DISTRICT STAFF’S REQUESTS FOR LEAVE

245. By way of further example, Ms. Doe’s FOIA Request sought access to (not copies
of) the following category of documents concerning the Board’s “handling of [other] employee
requests for leave of employment, from July 2020 to the present.”

246. Defendants’ FOIA Response did not permit access to, or explain the absence of,
any documents concerning informal protocols, conventions, customs or procedures regarding the

handling of employee requests for leave of employment, from July 2020 to present, except those

documents as they may relate to Ms. Doe.

34
247. Among the responsive documents should have been internal emails seeking or
giving direction regarding the handling such requests, e.g., as there were in Ms. Doe’s personnel
records.

248. Defendant Parsons herself indicated that she was “making a list” of District Staff
who had inquired about leave, but no such lists were produced.

* * *

249. Failure to Preserve Documents. Defendants had been on notice since September

 

10, 2020 of their legal obligation to preserve communications related to Defendants’ handling of
Ms. Doe’s Request for Leave.

250. Defendant Parsons’ intentional withholding/destruction of relevant documents
supports, among other negative inferences, (i) that the content of those documents demonstrate
that Defendant Parsons was the source and/or propagator of the Childcare Pretext, and other acts
of malice, and (ii) that the content of those documents demonstrates the disparate treatment of Ms.
Doe compared to similarly situated individuals. See, infra., Fifth Cause of Action (“Intentional
Spoliation of Evidence”), seeking monetary damages under Connecticut common law.

ILLEGAL FITNESS-FOR-DUTY CERTIFICATION

251. Asa final indignity, in violation of 29 CFR § 825.312, Defendants required Ms.
Doe to submit to a fitness-for-duty examination at her own expense, despite Defendant Board’s
failure either:

a. to have auniformly-applied policy or practice that requires all similarly-

situated employees to obtain a fitness-for-duty certification prior to
returning from FMLA leave, or

b. to have advised Ms. Doe previously that such a certification would be
required to return to work.

252. If Ms. Doe did not comply and submit to another psychological examination,

Defendants effectively threatened her once again with loss of her FMLA rights.

35
253.  Allofthe foregoing facts suggest that, at a minimum, something was deeply wrong
with Defendants’ handling of Ms. Doe’s Request for Leave, not as an individual employee in a
medical crisis, but as a threat to her grander staffing objectives.

254. As the Director of Human Resources for the entire District, Defendant Parsons
believed she had a lot of very important “other information” to consider for Ms. Doe’s Request for

Leave:

a. Defendant Parsons’ “list[s]” of District Staff inquiring about leaves of
absence;

b. an inventory/assessment of all District Staff FMLA-eligibility, broken
down by school and grade;

c. an inventory/assessment of all District Staff leave histories and/or
accrued leave;

d. an inventory/assessment of the District’s capability to accommodate
District Staff with then-extant disabilities who may require
accommodation;

risk management assessments, from insurers and legal counsel, alike;
COVID-19 Updates from governmental agencies;

media reports about teacher shortages in other school districts; and

poe om 9

leave of absence requests from other District Staff, and records
regarding same;

255. Defendants reviewed and considered some or all of the foregoing categories of
information as part of its review of Ms. Doe’s Request for Leave.

256. Indeed, Ms. Doe requested access to some or all of the foregoing categories of
information, and was denied.

257. However, none of the innumerable other factors that might have affected Defendant
Parsons’ personal staffing objectives bear any legal relevance to either: (i) Ms. Doe’s statutory

right to medical leave without submitting to a second opinion exam, or (ii) Ms. Doe’s constitutional

 

right to equal protection of the laws.

36
SUMMARY OF CAUSES OF ACTION

258. Asset forth more specifically below, the foregoing supports several causes of action

against the Defendant Parsons, Defendant Benigni, and Defendant Board:

Retaliation for Ms. Doe’s exercise of her FMLA rights;

Violation of Ms. Doe’s right to equal protection of the law by the
individual Defendants;

Violation of Ms. Doe’s right to equal protection of the law by Defendant
Board;

Intentional infliction of emotional distress under Connecticut common
law; and

Intentional spoliation of evidence under Connecticut common law.

[remainder of page intentionally blank]

37
FIRST CAUSE OF ACTION
29 U.S.C. § 2612, et seg. — Retaliation for Exercise FMLA Rights
(Conn. Gen. Stat. § 31-51kk, et seq.)
(Against All Defendants)

259. Plaintiff repeats and re-alleges the above paragraphs as if the same were fully set
forth herein.

260. Ms. Doe was an eligible employee under the FMLA, having worked at least 1,250
hours in a 12-month period.

261. Defendant Board is an employer as defined by the FMLA, being a public agency
within the meaning of the state.

262. Ms. Doe was entitled to take twelve (12) weeks of leave, of sixty (60) days of
intermittent leave, under the FMLA, having not used any FMLA leave for the previous school
year.

263. Defendants violated the Ms. Doe’s rights under the FMLA in one or more of the
following ways, which in sum amount to purposeful retaliation against Ms. Doe for inquiring

about, trying to exercise, and/or exercising those rights:

a. failing to notify Ms. Doe that she was an eligible employee under the
FMLA upon her request for qualifying leave;

b. failing to advise Ms. Doe of the anticipated consequences of her failure
to provide adequate certification;

c. actively discouraging Ms. Doe from exercising her rights under the
FMLA, and retaliating against her once she did invoke those rights;

d. failing to advise her within five (5) business days of their decision on
her request for medical leave;

e. subjecting Ms. Doe to an invasive and involuntary second-opinion
mental health examination as a condition to the free exercise of her
rights under the FMLA,

i. without any legitimate basis to doubt the validity of Ms.
Doe’s medical certification,

il. in pursuit of a professed and illegitimate purpose, and/or

38
iii. based upon the false Childcare Pretext, i.e., that Ms. Doe
had allegedly applied for childcare leave and was denied;

f. denying Ms. Doe her right to self-manage her personal medical
condition in privacy, and without undue government or employer
intrusion, as contemplated by the statutory structure of the FMLA;

g. requiring Ms. Doe to submit to a fitness-for-duty psychiatric exam;

h. failing to maintain “records and documents related” to the Request for
Leave; and

i. for the records and documents related to the Request for Leave that the
Board did maintain, failing to maintain them as confidential medical
records.

264. Defendants subjected Ms. Doe to the one or all of the foregoing actions which were
likely to dissuade a reasonable worker in Ms. Doe’s position from exercising his or her legal rights.
265. Indeed, Defendant Parsons expressly announced to Ms. Doe that the actual intent
of not granting leave was to dissuade other District Staff from exercising their rights:
I have over three hundred teachers. And I cannot have them thinking they

could go get letters like this to not have to come to work. I am not going
to grant your leave.

266. After the August 14, 2020 Episode, Defendant Parsons amplified the retaliatory
efforts against Ms. Doe by promoting the false Childcare Pretext in order to ensure that Ms. Doe
would be made to suffer through a Second Opinion Exam of her hidden mental health condition.

267. Ms. Doe was made to, and did, so suffer.

268. As aresult of the Defendants’ retaliation against Ms. Doe for exercising her rights
under the FMLA, Plaintiff has suffered damages and now seeks economic damages, attorney’s

fees and injunctive relief.

39
SECOND CAUSE OF ACTION
(42. U.S.C. § 1983 — Equal Protection Clause)
(Connecticut Constitution, Art. I, Sec. 20)

269. Plaintiff repeats and re-alleges the above paragraphs as if the same were fully set
forth herein.

270. This is an equal protection claim based upon LeClair/Hu malice-based equal
protection violation. See Hu v. City of New York, 927 F.3d 81 (2019). Malice, ill-will, and/or
reckless disregard for Ms. Doe’s rights being more than plausibly alleged above.

271. Defendants violated Ms. Doe’s right to equal protection of the law, under the

federal and state constitutions, as follows:

a. Ms. Doe, compared with others similarly situated was selectively
treated; and

b. Such treatment was based on impermissible considerations such as
malice, bad faith intent to injure a person.

272. Asset forth above, Defendant Parsons and/or Defendant Benigni acted with evident
subjective ill will and malice toward, and/or with reckless disregard for the rights of, Ms. Doe.

273. Through Defendant Parsons’ verbal abuse and discouragement of Ms. Doe during
the August 14, 2020 Episode, Defendants treated Ms. Doe differently than other members of
several different classes of employees also subject to Defendant Parsons’ authority.

LECLAIR/HU COMPARATOR CLASSES

274. At all relevant times herein, there was, at least a reasonably close resemblance, if
not a high degree of similarity, between Ms. Doe and the following individuals and/or classes of
individuals (each referred to as a “Comparator Class”).

275. First, District Staff. This Comparator Class was defined herein as certified

classroom teachers across the District.

40
276. Defendant Parsons, herself, defined this Comparator Class during the August 14,

2021 Episode when she said: “I have over three hundred teachers and I cannot have them thinking

 

they can show up with a letter like this not come to work.”

277. Defendant Parsons, further defined this in the August 14, 2020 File Memo wherein
she wrote to her boss: “[Ms. Doe] has to realize that we are dealing with 350 teachers who are
nervous about returning to school.”

278. Second, Non-Resident Teacher/Caregivers at Griswold Elementary and/or across
the entire District. This Comparator Class was defined by Ms. Doe when she first approached
Defendant Parsons, on her and their behalf, to inquire about District Leave Policy in the event the
District re-opened with in-person instruction but their home school district reopened with “remote
instruction.”

279. Third, Teacher/Caregivers at Griswold Elementary and/or across the entire District,
without reference to residency issues. This Comparator Class was defined by Defendant Parsons
when she advised Jane Doe No. 2 that she was aware of several members of her District Staff who
had young children with similar issues, and that she was “making a list” of such individuals.

280. Fourth, District Staff who requested FMLA leave based upon a non-obvious
medical condition, such as Ms. Doe’s condition. This Comparator Class was defined by Defendant
Parsons when she expressed her fear that members of her District Staff would make requests
similar to Ms. Doe (“I cannot have them think they can go get a letter like this....”), by which she
meant medical certifications describing a non-obvious medical condition that she, as a lay person,
could not readily perceive.

281. Defendant further defined this Comparator Class when she wrote to Principal

Kitzman on August 13, 2020 to advise him that Jane Doe No. 3 had “requested the FMLA paper

41
work from Nicole [Damiata] for a personal medical condition (same request as [Plaintiff Jane
Doe]).”

282. Fifth, Griswold Staff who were classroom teachers for the same grade-level as Ms.
Doe. This Comparator Class was defined by Defendant Board when it published two separate job
listings for an LTS (substitute teacher) position as a classroom teacher at Griswold Elementary in
the same grade-level, one of which was for Ms. Doe’s classroom. °®

DISPARATE TREATMENT

283. The President of the BEA confirmed that no other members of the District Staff
(necessarily inclusive of all of the other Comparator Classes) were treated like Ms. Doe in the first
instance—heing dressed down, questioned, and abused by Defendant Parsons—or thereafter being
required to submit to Second Opinion Exam.

284. Both Jane Doe No. 2 and Jane Doe No. 3 inquired about their respective leave rights
relative to childcare issues occasion by the coronavirus health emergency. Jane Doe No. 3 made
a request for FMLA leave for the same medical condition as Plaintiff Jane Doe, according to
Defendant Parsons.

285. Defendants did not subject either of the other Jane Does to the same treatment as
Plaintiff Jane Doe, to wit: (i) verbal abuse, (11) fabrication of a neutral pre-text to justify a second
opinion exam, (iii) the request that she withdraw her request; and (iv) the Second Opinion Exam,
itself.

286. By virtue of the foregoing, Defendants used a facially neutral law—the FMLA
Second Opinion Provision—to discriminate against Ms. Doe as one of a class of individuals

Defendant Parsons wanted to discourage from making any similar requests.

 

© The Sealed Doe Declaration indicates the grade-level.

42
ALTERNATIVELY, IN THE ABSENCE OF KNOWN-COMPARATORS
287. Alternatively, to the extent Ms. Doe has not sufficiently alleged Comparator
Classes and/or Differential Treatment (which is not conceded), the absence of known-Comparator
Classes and their treatment relative to Ms. Doe, would be owed to:

a. Defendant Parsons’ own intentional misconduct in failing to fully
respond to Ms. Doe’s FOIA Request;

b. Defendant Parsons’ successful campaign to make an example of Ms.
Doe to discourage other similarly situated individuals from pursuing
their own rights.

288. As to the latter issue, in selecting Ms. Doe for any kind of treatment for the express
purpose of discouraging other members of her class from requesting leave (FMLA or otherwise),
Defendants necessarily treated Ms. Doe differently from the rest of the class.

289. That is, the natural result of mistreating one member of a class in a particular
fashion in order to discourage other members of that class from acting like their mistreated class-
member, if successful, will yield no direct comparators.

* * *

290. Ms. Doe suffered and continues to suffer severe emotional trauma and distress as a
result of Defendants’ animus-based selective enforcement of the law against her, different from
the manner in which they enforced the law against other similarly situated individuals.

THIRD CAUSE OF ACTION
(42. U.S.C. § 1983 — Equal Protection Clause)
(Connecticut Constitution, Art. I, Sec. 20)
Monell Liability for Defendant Board

291. Plaintiff repeats and re-alleges the above paragraphs as if the same were fully set

forth herein.

292. The injuries alleged above were the result Defendant Board’s policies, practices,

and procedures.

43
293. Through its deliberate conduct, Defendant Board was the moving force behind Ms.
Doe’s injuries.

294. Both Defendant Parsons, as the Director of Human Resources, and Defendant
Benigni are policymakers (de jure or de facto) for Defendant Board in matters of employee leaves
of absence.

295. As such, Defendant Board is liable for the tortious conduct of Defendant Parsons
and Defendant Benigni.

FOURTH CAUSE OF ACTION
Intentional Infliction of Emotional Distress

296. Plaintiff repeats and re-alleges the above paragraphs as if the same were fully set
forth herein.

297. Defendants’ conduct and treatment of Ms. Doe was extreme and outrageous.

298. Defendants intended to inflict emotional distress and/or knew or should have
known that emotional distress was the likely result of their conduct

299. Defendants’ conduct caused Ms. Doe to suffer emotional distress.

300. As result of the foregoing, Ms. Doe’s emotional distress was severe, and continues.

FIFTH CAUSE OF ACTION
Intentional Spoliation of Evidence

301. Plaintiff repeats and re-alleges the above paragraphs as if the same were fully set
forth herein.

302. Asof September 10, 2020, Defendant Board and Defendant Parsons had knowledge
of Ms. Doe’s impending civil action involving the plaintiff.

303. The Notice of Claim was delivered directly into Defendant Parsons’ hands on

September 10, 2010 by a Connecticut State Marshal. Defendant Parsons read the Notice.

44
304. Defendant Parsons undertook to sanitize the Board’s records of communications,
notes and memoranda that would document the Board’s deliberative process relative to the Request
for Leave and use of the Childcare Pretext, including but not limited to the Attorney-Expert Letter.

305. Defendant Parsons’ bad faith intent in withholding, destroying, or otherwise
manipulating those records was to deprive Ms. Doe of proof of the causes of action alleged herein,
and related causes.

306. Inthe event Ms. Doe is unable to allege and/or establish a prima facie case for want
of proof of discriminatory intent and impact, Ms. Doe has suffered, and will suffer, damages based

on the loss of those causes of action.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff Jane Doe respectfully prays that the Court grant the following
relief against Defendants:

1. nominal, compensatory, and consequential damages in an amount to be
determined;

2. punitive damages in an amount to be determined;
3. pre-judgment interest as allowed by law;
4. injunctive relief, pursuant to 29 U.S.C. § 2612, to the following effect:

a. directing Defendants to expunge the Second Opinion Report from its
record;

b. directing Plaintiff to take all necessary steps to ensure that no record of
Ms. Doe’s FMLA application, including the Medical Certification, is
located anywhere in Defendants’ records other than secure medical file;

c. directing the Defendant Board to pass a resolution creating a mental
health awareness day across the District to be observed in the first 6
weeks of the academic year, and allocating $5,000 annually for that
purpose from the Board’s General Budget;

d. enjoining further violation of the FMLA;

45
5. an award of reasonable attorney’s fees, costs and disbursements, pursuant to 29
U.S.C. § 2612, et seq., Connecticut common law, and the inherent powers of
this Honorable Court; and

6. such other and further relief as the Court may deem just and proper.

Dated: March 26, 2021
Madison, Connecticut
Respectfully submitted,

JANE DOE,
PLAINTIFF

» Eth,

SN J. Swegney (ct23415)
SWEENEY LAW FIRM

77 Wall Street, Suite 1-W
Madison, Connecticut 06443
Tel.: (203) 244-9522

Fax: (203) 244-9533

Email: pjs@sweeney-law.com

 

46
 

 

 

   

 
 

soles eet can ee Séction [ before giving tis form to
: Z Eee ie employee:
C:

warascrRMD
inte ‘i

 
 
 
 

 
 

files and in accordance with 29 C.E.R. § 1630. reas
with 29 CER. § 1635. 3, if the Genetic Information Nou

 

  
 

 

   
  

Employee’ s job title:

 

Sane s essential job functions?

 

 

Check if job description is attached: — |

SECTIONS Kor Completion by sae ROTOR ;

INSTRUCTIONS to the EMPLOYEE: Please complete Section IT before giving this orn to. your medical provider.
The FMLA permits an employer to require that you submit a timely, complete, and sufficient medical certification: to.
support a request for FMLA leave due to your own serious health condition, If requested by your employer, your response
is required to obtain or retain the ‘benefit of FMLA protections, 29 ULS.C. §§ 2613, 2614(c)(3). Failure to provide a *
complete and sufficient medical certification may result in a denial of your FMLA request. 29 C. FR. § 825. 313. Your
employer must give you at least 15 calendar ays to retum this form. 29 C.F.R. § 825. oe

You nn:

First

 

  

SECTION TiN: For Completion bythe HE: ETRERRORIEE ng
INSTRUCTIONS to the te HEALTH CARE PROVIDER: Your patient has requested leave under the FMLA. denien
fully and completely, all applicable parts. Several ‘questions seek b Tesponse as to the frequency or duration of a

condition, treatment, etc. Your answer should be your best estimate based upon your medical knowledge, € experience, and.
examination of the patient. Be as specific as you can; terms’ such as “lifetime, ”.“unknown,” or “Gndeterminate” may not ©
be sufficient to determine FMLA coverage. Limit your responses to the condition for which the employee i is seeking :
leave. Do not provide information about genetic tests, as defi ined in 29 C.F. § 1635.3(6), genetic services, as defined in °
29 C.F.R. § 1635.3(e), or the manifestation of discase or disorder i in the clei, s hie A members, 9CKR: u§ o

5

1635.3(b). Please be sure to sign the form on the last page, he on ame is 3 =
Provider's name and business address: Uethieca. Seheinboeg. 7389), Ma bes OE G / as for be

Type of practice / Medical specialty: psychiniic nuvee practrtione stint, sere

Telephone: U0) Ch S4- 6 564. SIS: Fax:( 600 NGS 9- Le Lh le PS” Seis

S003

 

Pape | Form WH-380-E Revised May 2015

 

 

 
 

 

 

  
     

: Mark bi below a as applicatis

Was-he patient admitted for a overnight say ina ost, omic,

_UNo ~ = Yes: If so , dates of admiss

  
  
 
 
   
  

 

  

 

 

 

3. Use the information Srouiel by the eiployert in Sectit mT ay enswer thie question. If the Serle ae to :
provide a list of the employee’s essential functions ¢ ona Job description a answer these ¢ Bersuahs based pon
the eeplayer s own description. of his/ber job functions. s es :

 

 

 

Ts the employee unable to perform any of hishher job functions aie to the condition:.
If so, identify the Jeb functions the employee i is unable to perform:

AYpubhe fetus. sig forcuctuidine,, plécnizg. at Dh ‘s Bone

 

4. Describe other relevant medical facts, if any, elated to the dita for aie he Saplyen seeks ese
(such medical facts may include symptoms, depose or can, regimen of coins treatment such as the u use
of specialized equipment): i :

  

ae eRe chy 2 2. dle
busi dad Frititn # (ana c atacks Lit aa
Cle fa MtAD AG. Syn ads. What th. losannm, Laces

Leorry, res ees cc, Laing Dat.ghrte, Mitgie

LAF ft ed trARA fAAtrotran a
27 een pa ‘

 

 

 

 

 

Page 2 CONTINUED ON NEXT PAGE Form WH-38G-E Revised May 2015.

 
 

   
  
   
   
  
   
    
 
   

 

5. Will one re ee a single continuous iod of time du t to hisher medical Soortate
including any time for treatment and ecoveryi a No Die : ais

  

If so, estimate the beginning and ending dates for the rd ot incapacity: lu tab Debabe 070

6. Will the employee need to attend follow-up treatment appointment rae part-time orona reduced
schedule because of the employee’ s medical condition? | ne ie

  

If so, are the treatments or the reduced number of hours of dk eal nes
__No My €s. z sis : nies

     

Estimate treatment schedule, if any, jy neha ‘the ees oF any y scheduled : spprinimen and the time”
required for each -2ppointment, including any recovery Period: :

40 -ine FE. Goat Wong 2-4 seckes

Enno ak hte ale sh fy a Raga! las pn Sei |

ime ita: A fe’ Gon sent

2

 

Bour(s) per day;

 

7. Will the condit mn cause Siete fve-ue Penodicdly preventing ‘the “ply from p  pestoming hisher rob
functions? - no Yes. Stier sa ht i Se aes

 

Is it medically necessary | ae the Sepiaye | to be absent from v work k sing the Se facepe?
No ___Yes- Lee exDiat cme af ictngy nT ee

 

 

Based upon the patient's medical hidtory and joao of the vr edieal ccaditian, ieeimaie the :;
frequency of flare-ups and the duration of ‘related incapacity tt that the pelea my have over Ane next 6
months (¢.£., 1 ae every months lastin 1-2 oo a 5 :

  
   

week) =

 

 

  

Frequency :____ times Pet :

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peers

ae submitted, it a precy for coplne eee
lo Te

ee abe
the data nesded. and Siepledag sade reviewing ihe collection ‘oir information, you ee
cstinisic ur cay aantan Dh are ua ps epee burden seid
star, | §-3502) 200. Coenaie on Ave NW, Wa

ad tenet

 

 
